This is an appeal from a judgment of the Wabash Circuit Court in favor of appellees against appellant for damages resulting from a breach of contract. *Page 400 
Appellees have filed their verified motion to dismiss this appeal on the grounds they were not served with a copy of appellant's brief within the time allowed for filing such brief, as required by Rule 2-13 of the Rules of the Supreme Court.
The record discloses appellant's time for filing his brief was extended by this Court to and including July 14, 1948; that appellant's brief was printed by the Central Publishing 1, 2.  Company of Indianapolis. This Company, on July 13, 1948, mailed to the attorneys of appellees at Wabash, Indiana, a copy of appellant's brief. The postmark on the envelope in which the brief was mailed shows it was received at the Wabash Post Office on July 15, 1948. The affidavit of the Postmaster at Wabash, Indiana, shows the brief was delivered to appellees' attorney July 15, 1948.
In the case of James C. Curtis  Company v. Emmerling et al
(1941), 218 Ind. 172, 31 N.E.2d 57, 986, the Supreme Court, on the precise question that is before us, ordered the appeal dismissed. In that case, on page 175, the Supreme Court said:
"The rules of this court have the force of statutes and are binding alike on the parties and the court. We cannot ignore a violation of a rule so essential to the orderly administration of justice as the one with which we are here concerned."
This Court has followed this ruling in the following cases: GaryRailways Company v. Kleinknight (1941), 110 Ind. App. 72,36 N.E.2d 939; Reasor v. Reasor (1945), 115 Ind. App. 535,60 N.E.2d 536; Wright v. Hines (1945), 116 Ind. App. 150,62 N.E.2d 884. So long as this rule is in force we are bound by these authorities.
The motion to dismiss is sustained. Appeal dismissed.
NOTE. — Reported in 80 N.E.2d 569. *Page 401